Citation Nr: 1550236	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of RO in Atlanta, Georgia.  Jurisdiction resides with the Atlanta RO.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are due to military noise exposure during his service as a light weapons infantryman in Korea. 

Service treatment records are negative for evidence of tinnitus or a bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385 (2015).  However, the Veteran made statements during private examinations in August 2011 and January 2015 indicating that his hearing disorders began soon after he was exposed to noise from tanks and weapons firing during service.  He claimed that his hearing has progressively worsened since that time.  

Post-service medical evidence reflects current diagnoses of tinnitus and bilateral hearing loss as defined by VA regulations.  See Id.   However, the evidence does not include an adequate medical opinion as to whether there is any relationship between the Veteran's military service and his development of these disorders.
  
In this regard, the Veteran underwent a VA audiology examination in December 2011.  On the associated examination report, the examiner indicated "no" to the question of whether the Veteran's hearing loss and tinnitus were at least as likely as not caused by or the result of his military service.  As rationale for this opinion, the examiner stated that the Veteran's bilateral hearing was normal at the time of his separation and highlighted conclusions from a 2006 Institute of Medicine Report titled "Noise and Military Service--  Implications for Hearing Loss and Tinnitus."  The examiner's rationale, however, does not give consideration to the Veteran's prior lay statements regarding the in-service onset of his hearing disorders and improperly relies, at least in part, on the absence of hearing loss documented in the Veteran's service treatment records.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.159, 3.303 (2015); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (holding that the absence of in-service evidence of a hearing disability during service, i.e. one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim).  As such, the December 2011 VA opinion is inadequate with which to decide the claims on appeal.  

The evidence also includes August 2011 and January 2015 medical opinions from a private otolaryngologist and a private audiologist, respectively, relating the Veteran's hearing disorders to military noise exposure.  However, the Board finds these private opinions to be inadequate for adjudication purposes as they are not supported by sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the August 2011 opinion is further flawed in that the private physician related the Veteran's hearing loss and tinnitus to noise exposure during the Korean War.  The Board takes judicial notice to the fact that the armistice ending hostilities in Korea came into effect in July 1953.  As reflected on his DD Form 214, the Veteran did not enter into active service until September 1961, well after the military conflict in Korea had ended.  Thus, the August 2011 opinion is also inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the deficiencies with the private and VA medical opinions currently of record, the RO must obtain a new medical opinion regarding whether the Veteran's diagnosed hearing loss and tinnitus are related to military noise exposure.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of his response, the RO must obtain all outstanding VA treatment records pertinent to the claims.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the examiner who conducted the December 2011 VA audiology examination, or if not available a suitable substitute.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner must review the evidence of record, with attention to the service treatment records, post-service medical evidence, and the Veteran's statements.  The examiner must provide an opinion as to whether any degree of the Veteran's hearing loss and tinnitus are related to his active service, to include in-service noise exposure.  The examiner must convert the Veteran's August 1963 pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.

In rendering the opinion, the examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.

The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.

The examiner must consider and reconcile any conflicting medical evidence or opinions with regard to the claimed disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

